DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are pending.

Response to Amendment
The After Final amendment filed 02 March 2021 is entered.  A copy of Applicants cover letter is attached.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an e-mail from John Wakeley on 25 March 2021.

The application has been amended from the claims filed 02 March 2021 as follows: 

Claim 1 (Examiner Amended)  A position detection device having a main body with a housing including an accommodation portion that accommodates therein an electronic pen having a position indication coil wound in an axial direction of the electronic pen, the housing of the main body of the position detection device enclosing the electronic pen while the electronic pen is accommodated in the accommodation portion, the device comprising:
a planar coil having a rectangular cross-sectional area and disposed adjacent to the accommodation portion at a position at which a direction perpendicular to the rectangular cross-sectional area of the planar coil crosses the axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion, the planar coil extending substantially in parallel to the axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion, and, in operation, a first number of magnetic fluxes, from among magnetic fluxes generated by the planar coil, interlinking in a first direction with the position indication coil of the electronic pen is not equal to a second number of magnetic fluxes, from among the magnetic fluxes generated by the planar coil, interlinking in a second direction with the position indication coil of the electronic pen, the first direction being opposite the second direction;
a first control circuit which, in operation, performs control such that a supply process in which a first signal is supplied to the planar coil and a reception process in which a second signal is received through the planar coil by electromagnetic induction are performed alternately;
a first detection circuit which, in operation, detects a state regarding accommodation of the electronic pen in the accommodation portion in accordance with a presence or an absence of the second signal received through the planar coil; 
a position detection sensor including a plurality of first loop coils disposed in a first direction and a plurality of second loop coils disposed in a second direction crossing 
a second control circuit which, in operation, performs control to specify a first loop coil which is to transmit a third signal from among the plurality of first loop coils and the plurality of second loop coils and supply the third signal to the specified first loop coil, and specify a second loop coil which is to receive a fourth signal from among the plurality of first loop coils and the plurality of second loop coils and receive the fourth signal through the specified second loop coil; and
a position detection control circuit which, in operation, controls, while the first detection circuit detects that the electronic pen is accommodated in the accommodation portion, at least the second control circuit to stop operating.

Claim 10 (Examiner Amended)  A control method for a position detection sensor which is used for a position detection device, the position detection device having a main body with a housing including an accommodation portion that accommodates therein an electronic pen having a position indication coil wound in an axial direction of the electronic pen, the housing of the main body of the position detection device enclosing the electronic pen while the electronic pen is accommodated in the accommodation portion, a planar coil having a rectangular cross-sectional area and disposed adjacent to the accommodation portion and disposed at a position at which a direction perpendicular to the rectangular cross-sectional area of the planar coil crosses 
performing a first control process that includes alternately supplying a first signal to the planar coil and receiving a second signal through the planar coil by electromagnetic induction;
detecting a state regarding accommodation of the electronic pen in the accommodation portion in accordance with a presence or an absence of the second signal received through the planar coil extending substantially in parallel to the axis of 
performing a second control process that includes specifying a first loop coil which is to transmit a third signal from among the plurality of first loop coils and the plurality of second loop coils and supplying the third signal to the specified first loop coil, specifying a second loop coil which is to receive a fourth signal from among the plurality of first loop coils and the plurality of second loop coils, and receiving the fourth signal through the specified second loop coil;
detecting the position indicated by the electronic pen on the position detection sensor based on the fourth signal received through the specified second loop coil; and
controlling, while detecting that the electronic pen is accommodated in the accommodation portion, to not perform the second control process and the detecting of the position indicated by the electronic pen through the position detection sensor.

Allowable Subject Matter
Claims 1-18 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a position detection device, wherein
a housing of the main body of the position detection device enclosing an electronic pen while the electronic pen is accommodated in an accommodation portion, 
Claim 10 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: a control method for a position detection sensor, wherein 
a housing of a main body of the position detection device enclosing an electronic pen while the electronic pen is accommodated in an accommodation portion, a planar coil having a rectangular cross-sectional area and disposed adjacent to the accommodation portion and disposed at a position at which a direction perpendicular to the rectangular cross-sectional area of the planar coil crosses the axial direction of the electronic pen while the electronic pen is accommodated in the accommodation portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694